*556Dismissal of the complaint was warranted. The plain terms of a prior stipulation of settlement in defendant’s nonpayment proceeding resolved all grievances between the parties, including plaintiff s counterclaim of harmful mold exposure while she was a tenant in defendant’s apartment (see Matter of Matinzi v Joy, 96 AD2d 780, 781 [1983], affd 60 NY2d 835 [1983]).
The evidence presented by plaintiff on the motion to renew did not warrant a different result.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Tom, Catterson, Richter and Román, JJ.